Citation Nr: 0534633	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the veteran's request to 
reopen his claim for service connection for schizophrenia.  

The claim for service connection for schizophrenia is being 
reopened.  It is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
January 1999 rating decision.  The legal custodian was 
notified the claim was denied by the RO in a January 1999 
letter.  The veteran filed his notice of disagreement with 
the rating decision in March 1999.  A statement of the case 
was issued to the veteran's legal custodian in April 1999.  
Neither the veteran or the legal custodian submitted a 
substantive appeal within one year of being notified the 
claim for service connection was denied in January 1999.  

2.  The evidence submitted since the January 1999 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant that it 
must be considered to fairly decide the claim.  The new 
evidence when considered with the evidence as a whole 
presents reasonable possibility of substantiating the 
veteran's claim.  




CONCLUSIONS OF LAW

1.  The January 1999 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (1998).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in 
September 2002.  Consequently, the new version of § 3.156 
applies.  

As the decision of the Board reopens the appellant's claim 
for service connection for schizophrenia and remands the 
claim for additional development, further review to determine 
if the requirements of VCAA have been met is not required.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Factual Background.  The evidence in the claims folder in 
January 1999 included records from the Medical Center of 
Central Georgia which included diagnoses of dementia 
secondary to brain atrophy and major depression with 
psychotic features.  Also of record was a May 1997 VA 
examination report which included diagnosis of chronic 
undifferentiated schizophrenia, post-traumatic stress 
disorder (PTSD), borderline intellectual functioning, and 
obsessive compulsive disorder.  The veteran's service medical 
records were received in December 1998.  

The RO denied service connection for schizophrenia in a 
January 1999 rating decision.  The legal custodian was 
notified the claim was denied by the RO in a January 1999 
letter.  The veteran filed his notice of disagreement with 
the rating decision in March 1999.  A statement of the case 
was issued to the veteran's legal custodian in April 1999.  
Neither the veteran or the legal custodian submitted a 
substantive appeal as to the January 1999 rating decision, 
within one year of being notified the claim for service 
connection was denied.  The January 1999 rating decision of 
the RO is final.  38 C.F.R. §§ 3.104, 20.1103 (1998).  

The evidence submitted since January 1999 includes records of 
treatment from the Dublin VA Medical Center, the veteran's 
Individual Training Record, a statement from his sister, and 
the transcript of a hearing before the undersigned Veterans 
Law Judge in October 2005.  The veteran's representative also 
submitted a copy of a November 6, 1972 service medical 
record.  

The records from the Dublin VA Medical Center are merely 
redundant of records in the file in January 1999.  They only 
present additional evidence of current diagnosis and 
treatment for schizophrenia.  The Individual Training Record 
and statement from the veteran's sister reveal only that the 
veteran was a slow learner, which is irrelevant to the claim 
as it does not indicate the veteran had a psychiatric 
disorder in service.  

The veteran's testimony before the undersigned is new.  The 
testimony presented was not in the record at the time of the 
January 1999 rating decision.  The veteran testified as to 
his difficulties in service.  He stated he was "sad" in 
service.  (T-6).  The veteran's testimony is both new and 
relevant to the claim.  It is so significant that it must be 
considered in order to fairly consider the merits of the 
claim.  The Board has considered the veteran's statement that 
he was sad in service in combination with all the evidence:  
The VA medical records, including current diagnosis of 
schizophrenia; when considered with the notation in the 
service medical records that the veteran was treated for 
anxiety in service; and the veteran's DD Form 214 which 
reveals he lost days in service, was barred from re-
enlistment and had pending civil charges; raises questions as 
to whether the veteran first had symptoms of schizophrenia in 
service.  The evidence considered as a whole raises a 
reasonable possibility the veteran's claim may be 
substantiated.  For that reason, the Board has concluded new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for schizophrenia.  


ORDER

The veteran's claim for service connection for schizophrenia 
is reopened.  


REMAND

The veteran in June 1997 informed the RO he had been awarded 
Social Security Supplemental Income benefits.  The veteran's 
records from the Social Security Administration have not been 
obtained and associated with the claims folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA may 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2)(2005).  

The veteran's DD Form 214 indicates the veteran lost time for 
pay purposes from June 2 to 21st, 1972 and from May 31, 1973-
June 4, 1973.  In addition, the veteran was barred from re-
enlistment and it was noted he was retained for 21 days 
pending civil charges.  Any records which provide information 
as to behavioral changes in service may be of great probative 
value in determining if the veteran first had symptoms of a 
psychiatric disorder in service.  For that reason, the claim 
must be remanded to obtain copies of the veteran's complete 
service personnel file.  

Service medical records also indicate the veteran requested 
pills for nervousness in November 1972.  The claims folder 
contains medical records demonstrating current diagnoses of 
psychiatric disorders.  The regulations provide that VA will 
obtain a medical opinion when the evidence of record does not 
contain sufficient medical evidence to decide the claim if 
there is competent medical evidence of a current diagnosed 
disability, the evidence establishes the veteran suffered an 
event, disease or symptoms of a disease in service and there 
are indications the claimed disability may be associated with 
the event or injury in service.  38 C.F.R. § 3.159(c)(4) 
(2005).  

The claim is remanded for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since service separation 
for a psychiatric disorder.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
a request for any additional records of 
treatment from the Dublin VA, since 
February 2001.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  VA should secure the veteran's 
complete service personnel records 
through official channels.  

4.  After the development ordered in the 
first three paragraphs is completed to 
the extent possible, VA should arrange 
for the veteran to be evaluated by a 
psychiatrist.  The claims folder should 
be made available for the examiners 
review.  The psychiatrist is asked to 
specifically review the November 6, 1972 
service medical record, and the complete 
service personnel file.  The psychiatrist 
is asked to do the following:  (1)  
Diagnose any current psychiatric 
disorder.  (2)  For each currently 
diagnosed psychiatric disorder, the 
psychiatrist is asked to answer the 
following question:  Is it at least as 
likely as not that the currently 
diagnosed psychiatric disorder began in 
service?  If a psychosis is diagnosed, 
the psychiatrist is asked to indicate 
whether it is at least as likely as not 
it began in service or during the initial 
post service year?  The psychiatrist is 
asked to explain the reasons for any 
opinion expressed.  If the psychiatrist 
is unable to answer any of the questions, 
set out above, that should specifically 
be noted in the report of the evaluation.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


